Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 21, 2020

The Court of Appeals hereby passes the following order:

A20E0027. CASADAY v. JOHNSTON.

      Upon consideration of appellant’s emergency motion for an extension of time
to file an application for discretionary appeal, it is ordered that an extension be
granted in the above-referenced case through and including February 27, 2020.



                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/21/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.